       Case 1:19-cv-00292-PX Document 1-7 Filed 01/30/19 Page 1 of 8




TEONA LAKIA BRYANT,                                   *         IN TI{E

      Plaintife                                       *         CIRCUIT COURT

                                                      *         FOR

FEDERAL NATIONAL MORTGAGE                             *         BALTIMORE CITY
ASSOCIATION
                                                      *         CASE NO.
       Defendant.
                                                      *
:{.    ,l€        {.     {<      rl.         d.       rf        {.    {.   +      *       *      *




       Come now Plaintif{ pursuant to Rules 2-402,2-412 and 2-422 of the Maryland Rules                of

Civil Procedure, and request that the Defendant or Defendants each produce the following

documents. A written Response to this Request shall be served within the time allotted under the

Maryland Rules. The documents called for are requested to be produced at the offices of Brian B.

Brown & Brown & Barron, LLC,7 St. Paul Street, Suite 800, Baltimore, Maryland 21202.

                                                  INSTRUCTIO]{S

       a.         These Requests       for Production are continuing in character so as to require you to

file supplemental answers at any time that you should obtain further or different information.

       b.         Unless otherwise indicated, please furnish all information pertaining to the specific

address or addresses alleged in the Complaint for this cause of action to be owned and/or operated

by you, for a period ofthree years before and three years after the date ofinjury alleged in the

applicable negligence count, or for the entire period of your ownership, whichever is less.

                  In answering these Requests for Production, please fumish all information available

to you, including information in the possession of your attomeys, or their investigators, and all

persons acting on your behalf; including, but not limited to, your employees, agents, officers or




                                                           l2
        Case 1:19-cv-00292-PX Document 1-7 Filed 01/30/19 Page 2 of 8




representatives, and not merely such information known of your own personal knowledge. If you

cannot answer a Request for Production                    in firll after exercising due diligence to    secure the

information, so state and answer to the extent possible, specifying your inability to answer the

remainder and stating whatever information or knowledge you have conceming the unanswered

portions.

        d.        For purposes of interpreting or construing the scope of the Requests for Production

herein, the terms used shall be given the most expansive and inclusive interpretation, unless

otherwise specifically limited           in the Request itself. This           includes, without limitation, the

following:
                               6(altd"                    o'or" in the disjunctive or coqjunctive, and as necessary
             1.   Construing             as   well   as


                  to make the Request more inclusive;

             2.   construing the terms "relating to," "related              to" and "regarding" to include any

                  connection whatsoever, direct or indirect, with the requested information without

                  limitation, unless otherwise specified in the Request;

             3.   construing "any'' as well as "all" individually as well as collectively, not to the

                  exclusion of the other;

             4. constming srngular and masculine forms of an5r nouns or pronouns to embrace and
                  be applied as the plural, feminine, or neuter, as context recluires, or vice versa; and

             5.   construing the past tense of any verb to embrace and be applied to the present tense,

                  as the context requires, or as applicable, and the vice versa,


        e.        In the event you claim that a Request for Production is objectionable or inquires

into privileged matters, state the nature of the objection or the privilege asserted and the reasons

therefore and all facts supporting assertion of the objection or privilege with sufficient specificity




                                                              13
        Case 1:19-cv-00292-PX Document 1-7 Filed 01/30/19 Page 3 of 8




to enable counsel, and the court ifneeded, to evaluate the propriety ofthe asserted privilege or

objection. You are further requested to produce          those portions   of any document, which are not

subject to a claim of privilege, by excising or otherwise protecting the portions over which the

privilege is asserted. For any document which you assert is covered by privilege in its entirety,

please provide a list   identiffing:

                1.   the type and general subject matter of the document;

                2.   its author, date, and recipient; and

                3.   restating the privilege asserted.

                                            DEFINITIONS

        a.      The terms "document" and "documents" refer to all writings of any kind, including,

without limitation, the originals and all non-identical copies, whether different from the originals

by reason of any notation made on such copies or otherwise including, without limitation,

correspondence, memoranda, notes, diaries, statistics, letters, telegrams, minutes, contracts,

reports, studies, checks, statements, receipts, retums, summaries, pamphlets, books, interoffice and

intra-office communications, notations       of any conversations (including, without limitation,
telephone calls, meetings, and other communications), bulletins, printed matter, computer

nrinfnrrfc
}^ilrLUulsr
            inrrninec
            ru r vlvvo, urnrlzcheefc
                        ir vrBuarvvlut orcnhin nr nrcl reenrdq nr renreqenfnfions of anv kind (includins-

without limitation, photographs, maps, models, drawings, diagrams, charts, graphs, microfiche,

microfilm, videotapes, recordings and motion pictures), electronic, mechanical or electric records

or representations of any kind (including, without limitation, electronic mail, tapes,         cassettes,


discs, recordings and computer files and memories), and all drafts, alterations, modifications,

changes and amendments of any of the foregoing. As used herein, the term            "documenf includes




                                                   14
         Case 1:19-cv-00292-PX Document 1-7 Filed 01/30/19 Page 4 of 8




all Electronically Stored Information ("ESI") and any other data or data compilations stored in any

medium from which information can be obtained.

        b.      The term "you" or royours" mezuls each Defendant to whom the Requests are

addressed, and any ofsuch Defendant's related entities, predecessors, successors or subsidiaries,

past or present, and any and      all representative or persons of any kind acting on behalf of               such


Defendant or Defendants, including, its employeeso agents, representatives or contractors, and any

of their employees,     agents, representatives      or    contractors,   or related entities,   predecessors,


successors or subsidiaries, past or present,

        c.      The term "subject Properly(ies)" refers to the address(es) allegedly owned and/or

operated by you, as set forth in the Complaint for this cause of action'

        d.      The term "Occurrence" refers to the alleged exposrue to deteriorated lead-based paint

at the Subject Property and the alleged resultant injury to Plauutff(s), as set forth in the Complaint         for

this cause of action.

                                 DOCUMENTS TO BE PRODUCED

        1.      Any and all documents referred to in your Answers to Interrogatories                        and./or


reviewed by or relied upon by you or your agents to answer the same.

        1        An' qru
                     o-.{ err
                          oll .loorlo           qnrl celp erlrepfi,rcnfc frrr fhe Srrhieet Prnnerlvlties)
        4'      l-urJ         uvvso,  ^rrrnhqse
                                      t/wvrreuv



        3.      Any and all rental records for the Subject Property(ies), including but not limited to:

rental applications, lease agreements, records (of whatever nature) of rent payments, records of

tenant complaints, telephone logs of rental business, repair records and receipts, inspection records

from any source, and records ofany rent court actions.

        4.      Any and all records from any time period showing, reflecting, or related to tenant

requests for painting at the Subject Property(ies).




                                                      15
         Case 1:19-cv-00292-PX Document 1-7 Filed 01/30/19 Page 5 of 8




         5.       Any and all records from any time period showing, reflecting, or related to tenant

complaints conceming the existence of lead-based paint at the Subject Property(ies).

         6.       Any and all records from any time period showing, reflecting, or related to the age of

br repairs for windows, window frames, window stools, window rails, window kims, windowsills,

doors, or wood trim, including, but not limited to, bannisters, baseboards, stair stringers, stairjoists,

door jambs, and door frames at the Sutject Property(ies).

         7.      Any and all records from any time period showing, reflecting, or related to paint on

windows, windowframes, windowstools, windowrails, windowtrims, windowsills, doors, orwood

him, including, but not limited to, bannisters, baseboards, stair stringers, stair joists, door jambs, and

door frames at the Subject Property(ies).

        8.       Any and all repair records from any time period showing, reflecting, or related to the

paint at the Subject Property(ies).

        9-       Any and all Baltimore City Health Department violation notices for the Subject

Property(ies), from any tirne period, or any correspondence related thereto.

         10.     Any and all records received, at any time period, from the Lead Poisoning Prevention

Program, Maryland Department of Environment, Department of Health and Mental Hygiene,

T)onartmanf
uvlJqlrrrvlrr nf
              vr lfnrrcinn
                 arvuourb     onrl
                              urs  flnmmrrnilrr
                                   vvrrurruuvJ    T'larralnnmonf
                                                  uvlvLvyurvrr!,   f,lolfimnro
                                                                   u4Lurrvrv     fift,
                                                                                 vrLJ
                                                                                         IJaolfh
                                                                                         lrv4rlrr
                                                                                                  T.)onar-fmanf
                                                                                                  vvyat  rrrlvrrl, anAlnr
                                                                                                                   urwvr



the Coalition to End Childhood Lead Poisoning conceming the Subject Property(ies) or the

Plaintiffs(s) in this case.

        1   1.   All   documents that show, reflect, or pertain to the existence of lead-based paint in the

interior or on the exterior of the Subject Property(ies) at any point in time.

        12.      All   documents that show, teflect, or pertain to the existence              of lead dust inside the

Subject Property(ies) at any point in time.




                                                         t6
           Case 1:19-cv-00292-PX Document 1-7 Filed 01/30/19 Page 6 of 8



           13.     All   documents that show, reflect, or pertajn to the existence of chipping, flaking or

 peeling paint in the interior or on the exterior of the Subject Property(ies), during the time period    of
 three years before and three years after the date of Plaintiffs's alleged injury as set forth      in   the

 Complaint.

          14.      Any and all documents showing, reflecting, or related to renovation workperformed

 at the Subject Property(ies) at any point in time.

          15.      Any and all documents showing, reflecting, or related to abatement work performed

at the Subject Property(ies) at any point in time.

          16.      Any and all documents showing, reflecting, or related to whether anyone at any time

period sought a grant to abate lead-based paint at the Subject Property(ies).

          17   .   Any and all documents showing, reflecting, or related to whether the lead-based paint

existed at the Subject Property(ies) at the time of construction.

          18.      Any and all photographs, videos, or other depictions of the interior or exterior of the

Sutject Property(ies) at any point in time.

          19. All documonts referring to or relating to facts tending to support or negate the
allegations in the Complaint.

          20. All documents of any naflire, kind or description,                 including reports    and

cortespondence, supplied to or received from any expert you intend to call at trinl or ahearing of this

matter.

          21. All reports, written memorand4 records, notes (including drafts of reports,
memorand4 tecords, or notes) created by any expert witness to be called to testiff at trial or hearing

of this case, related to their work in this case, including but not limited to those that contain the

opinions, analysis or conclusions of the expert or are to be used as a sunmary or in support of the




                                                     t7
           Case 1:19-cv-00292-PX Document
                                      t   1-7 Filed 01/30/19 Page 7 of 8




expert's findings and opinions (requested to be reproduced prior to any scheduled deposition of the

expert).

           22.      Each and every publication, treatise, exhibit, memorandum, writing, drawing,

diagram or other documents referred to or relied on by any expert witnesses expected to be called to

testifu at the trial or a hearing in this case, related to their work or opinions formed in this case

(requested to be produced at least two weeks prior to any scheduled deposition of the expert).

           23,      A cunent rdsumd or curriculum vitae for   each expert you intend to call at trial or a

hearing ofthis matter (requested to be produced at least two weeks priorto any scheduled deposition

of the expert).

          24.       Copies   of all written communications between Plaintiffs(s) or Plaintiffs's family

members and you or any of your agents, servants, or employees.

          25.       Any and all statements, whether signed or unsigned, or audio or video recordings

related to the Occurrence or any issue in this lawsuit.

          26.   '   Any and all signed statements made by you related to the Occurence or any issue in

this lawsuit.

          27.       Any and all signed statements that you or your agents have obtained related to the

Occurrence or anv issue in this lawsuit.

          28.       All tanscripts, affidavits, or records of testimony of any nature of any person(s)
relating to the Occurrence or any issue in this lawsuit, including but not limited to all legal,

administrative or other official proceedings in any way reiating to the Occurrence.

          29.       Any and all documents reflecting any investigation into the Occurrence or any issue

in this lawsuit, official or unofficial, including any investigation performed by any governmental

entity.




                                                     18
          Case 1:19-cv-00292-PX Document 1-7 Filed 01/30/19 Page 8 of 8




          30.    Any and all records obtained by you in preparation of this case by way of subpoena,

Freedom of Information Act requesto medical or school records authorization, and/or deposition.

          31.    The insurance policy or a swnm€ry of the contents of any insurance policy under the

terms of which any person carrying on an insurance business might be liable to satisfu part or all   of

a   judgment that might be entered in this action or to indemniff or reimburse for payments made to

satisff the judgment.




                                              (A" l/--
                                              Brian S. Bror,rm, Esquire
                                              (CPF No. 8512010055
                                              Brown & Barron, LLC
                                              7 St. Paul Street, Suite 800
                                              Baltimore, Maryland 21202
                                              T. (410) 547-0202
                                              F. (410) 332-4s09
                                              bbrown@brownbarron. com




                                                 t9
